                                                                                                   O
1
2
3
4
5
6
7
8
                           United States District Court
9
                           Central District of California
10
11   LaSHONDA HAMMOND,                                 Case № 2:21-cv-02999-ODW (AFMx)
12                        Plaintiff,
13                                                     ORDER DENYING MOTION TO
            v.
                                                       REMAND [9]
14   SUTHERLAND GLOBAL SERVICES,
15   INC., and DOES 1–50, inclusive,

16                        Defendants.
17
18                                     I.    INTRODUCTION
19          Plaintiff LaShonda Hammond moves to remand this wrongful termination case
20   to California State Court following removal by Defendant Sutherland Global Services,
21   Inc. (“Sutherland”). (Mot. to Remand (“Mot.”), ECF No. 9.) The matter is fully
22   briefed. (See Opp’n, ECF No. 11; Reply, ECF No. 12.) For the reasons discussed
23   below, the Motion is DENIED. 1
24                                     II.    BACKGROUND
25          Hammond worked for Sutherland as a Collection Specialist beginning in
26   April 2012.     (Decl. of Heather D. Hearn Ex. A (“Compl.”) ¶ 5, ECF No. 1-2.)
27
     1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
28
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
1    Hammond’s health challenges led to repetitive absences from work including an
2    eleven-month worker’s compensation leave between December 2018 and November
3    2019 for carpal tunnel syndrome.         (Id. ¶¶ 7–8.)    In January 2020, Sutherland
4    terminated Hammond’s employment. (Id. ¶ 10.) On February 26, 2021, Hammond
5    filed her complaint against Sutherland alleging six causes of action: (1) discrimination
6    based on physical disability in violation of California Government Code
7    section 12940(a); (2) failure to accommodate in violation of California Government
8    Code section 12940(m); (3) failure to engage in the interactive process in violation of
9    California Government Code section 12940(n); (4) failure to prevent discrimination
10   and harassment in violation of California Government Code section 12940(k);
11   (5) retaliation in violation of California Government Code section 12940(k); and
12   (6) wrongful termination in violation of public policy. (See id. ¶¶ 14–64.)
13         Sutherland removed the action to this Court based on alleged diversity of
14   citizenship.   (See Notice of Removal (“NOR”), ECF No. 1.)             As relevant here,
15   Sutherland alleges it is a citizen of New York and Hammond is a citizen of California.
16   (Id. ¶¶ 6–7.) Hammond moves to remand, arguing Sutherland has not established
17   complete diversity of citizenship. (See Mot. 2–3)
18                             III.      LEGAL STANDARD
19         Federal courts have subject matter jurisdiction only as authorized by the
20   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
21   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
22   may be removed to federal court only if the federal court would have had original
23   jurisdiction over the suit.      28 U.S.C. § 1441(a).     Federal courts have original
24   jurisdiction where an action arises under federal law or where each plaintiff’s
25   citizenship is diverse from each defendant’s citizenship and the amount in controversy
26   exceeds $75,000. Id. §§ 1331, 1332(a).
27         The removal statute is strictly construed against removal, and “[f]ederal
28   jurisdiction must be rejected if there is any doubt as to the right of removal in the first




                                                  2
1    instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking
2    removal bears the burden of establishing federal jurisdiction. Id.
3                                  IV.       DISCUSSION
4          Hammond seeks remand to state court, arguing Sutherland has not sufficiently
5    established diversity of citizenship for federal jurisdiction.       Sutherland alleges
6    Hammond is a California citizen and that it is a citizen of New York because it is
7    incorporated and has its principal place of business there. (NOR ¶¶ 6–7.) Although
8    Hammond does not contest her California citizenship, she argues that Sutherland fails
9    to establish New York as its principal place of business. (Mot. 7.) She suggests
10   Sutherland may be a citizen of California instead, which would destroy diversity. (Id.)
11         To remove a case from state court to federal court, the defendant must file a
12   notice of removal in the federal court “containing a short and plain statement of the
13   grounds for removal.” 28 U.S.C. § 1446(a). The notice of removal’s “short and
14   plain” statement need not include evidentiary submissions. See Dart Cherokee Basin
15   Operating Co., LLC v. Owens, 574 U.S. 81, 84 (2014). If a defendant’s assertion of
16   diversity is challenged, “both sides submit proof and the court decides, by a
17   preponderance of the evidence, whether [subject matter jurisdiction] has been
18   satisfied.” Id. at 88.
19         As relevant here, “a corporation shall be deemed to be a citizen of every
20   State . . . by which it has been incorporated and of the State . . . where it has its
21   principal place of business.” 3123 SMB LLC v. Horn, 880 F.3d 461, 462–63 (9th Cir.
22   2018) (alterations in original) (quoting 28 U.S.C. § 1332(c)(1)).      A corporation’s
23   principal place of business is a single place, typically a corporation’s headquarters,
24   often referred to as “the nerve center.” See Hertz Corp. v. Friend, 559 U.S. 77, 80–81
25   (2010). The nerve center is “the place where the corporation’s high level officers
26   direct, control, and coordinate the corporation’s activities.” Id.
27         Here, Hammond argues that Sutherland fails to prove its principal place of
28   business is in New York.         (Mot. 7.)       For support, Hammond points only to




                                                  3
1    Sutherland’s website, which lists the locations of Sutherland’s three corporate
2    offices: New York, San Francisco, and London. (Decl. of Scott Houtz ¶ 3, Ex. 1, ECF
3    No. 9.)   With nothing more, Hammond asserts that Sutherland is a citizen of
4    California and therefore the Court lacks jurisdiction for want of complete diversity.
5    This, of course, makes no sense. By Hammond’s logic, a corporation would be a
6    citizen of every place where it has an office. The Ninth Circuit has clearly found this
7    is not so, limiting citizenship to only the state of incorporation and the state
8    encompassing the principal place of business. 3123 SMB, 880 F.3d at 462–63.
9          Sutherland establishes it is a citizen of New York. Sutherland alleges that it is
10   incorporated in New York and maintains its principal place of business in New York.
11   (NOR ¶¶ 6–7.) It supports these allegations with the declaration of René Lafferty,
12   Associate Vice President and Senior Principal of Human Resources Operations and
13   Shared Services for Sutherland, attesting to the same. (Decl. of René Lafferty ISO
14   NOR ¶ 8, ECF No. 1.) As the Ninth Circuit and other Central District courts have
15   found, this declaration evidence sufficiently supports Sutherland’s allegations of
16   citizenship. See Bashir v. Boeing Co., 245 F. App’x 574, 575 (9th Cir. 2007) (finding
17   a statement of diversity in the removal petition, supported by a signed declaration of
18   the corporation’s attorney, “established diversity by a preponderance of the
19   evidence”); Gonzalez v. Starwood Hotels & Resorts Worldwide, Inc., No. 16-1068-
20   GW (JEMx), 2016 WL 1611576, at *4 (C.D. Cal. Apr. 21, 2016) (collecting cases)
21   (finding a paralegal’s declaration on personal knowledge sufficient to establish the
22   citizenship of the corporation).
23         Sutherland also submits a supplemental declaration of René Lafferty attesting to
24   personal knowledge of the operations conducted at Sutherland’s offices. (Suppl. Decl.
25   of René Lafferty ISO Opp’n ¶¶ 3–4, ECF No. 11-1.) Lafferty states unequivocally,
26   “[T]he principal place of business for [Sutherland] is in Pittsford, New York.” (Id.
27   ¶ 4.) Indeed, the “majority of [Sutherland’s] executive team is based out of the
28   Pittsford, New York location . . . In addition, the vice-presidents of legal, finance,




                                                4
